                                          Case 3:20-cv-05558-EMC Document 33 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD EDWARD WORTHY,                             Case No. 20-cv-05558-EMC (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 31
                                  10     CITY OF BERKELEY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          ECF No. 31 is a joint discovery letter brief submitted by Defendant City of Berkeley and

                                  14   non-party Alta Bates Summit Medical Center concerning a February 9, 2021 document subpoena

                                  15   the City served on Alta Bates for medical records from March 10, 2020 to March 20, 2020

                                  16   concerning Plaintiff Richard Edward Worthy. Worthy objects to the subpoena in ECF No. 32.

                                  17   The Court finds that the legal issues concerning the subpoena are duplicative of the issues the

                                  18   Court already addressed in its February 23, 2021 discovery order (ECF No. 27) and that further

                                  19   discussion is unnecessary. Worthy’s objections to the subpoena are overruled. The Court orders

                                  20   Alta Bates to produce the requested documents to the City and to designate them “confidential”

                                  21   under the terms of the protective order in this case. The Court also orders the City to serve this

                                  22   order and the protective order (ECF No. 25) on Alta Bates.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 5, 2021

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
